DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “poly(ethylene glycol) (PEG), otherwise known and poly(oxyethylene) or poly(ethylene oxide) (PEO) at the molecular weight (MW) range from 44 Dalton through oligomers at low molecular weight to high molecular weight polymers up to 300,000 Dalton”.  The limiting effect of the recitation is unclear. The claim recite poly(ethylene glycol),  poly(oxyethylene), and poly(ethylene oxide) (PEO) and suggests they cover the same scope (“otherwise known as”).  There is no need to recite alternative names for the materials in the claim and doing so raises a question as to what is ultimately intended. Further the recitation of multiple points within the range and the recitation of “low molecular weight”, which is a relative term, raises a question of scope.  If the intention is to simply recite a range from 44 Dalton to 300,000 Dalton, this is not clear.  If something else is intended, this is also not clear.  Appropriate correction and/or clarification is required.
As to claim 3, the claim recites “the PEG oligomers or polymers”.  The limiting effect of the recitation is unclear.  It is not clear whether the claim is requiring the use of PEG oligomers or PEG polymers or whether this limitation only applies if PEG oligomers or PEG polymers are employed.  Further, it remains unclear when the PEG is understood to be an oligomer or polymer.  Further, it is not explicitly clear that “polymers” in the claim is referring to the PEG of claim 2.  As such, it is not clear whether the polymers of claim 1 are also reasonably in view (e.g. second polymeric material).  Appropriate correction and/or clarification is required.    
As to claims 5 and 6, the claims recite “rapid swell” and “rapid swelling”.  The limiting effect of the recitation is unclear because “rapid” is a relative term which renders the metes and bounds of the claim unclear.
As to claim 6, the claim recites “high stress”.  The limiting effect of the recitation is unclear because “high” is a relative term which renders the metes and bounds of the claim unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2006/0158456) in view of either one of Ely et al. (WO 2017/122211) or Napadensky (US 6,569,373) alone or further in view of Dikovsky et al. (US 8,470,231).
Regarding claim 1, Zinniel et al. teach a method comprising (Abstract; Figures 1-5) employing a first polymeric material  form a first and second pattern layer (36) such as to form a space with a cross section that varies along the first and second pattern layer (Figures 4 and 5 – e.g. cutting the cross section from the top down and/or considering the cross section moving up the sloping walls and also reasonably suggesting to the ordinarily skilled artisan that other shapes can be formed as desired; paragraphs [0005], [0006], [0010], [0025]-[0031] – first material deposited by jetting); casting/extruding in an empty volume between the first and second pattern layer a second material to form a complex shaped 3D object identical in shape to the space between the first and second pattern layers (Abstract; Figures 4 and 5; paragraphs [0004], [0011], [0034], [0035], [0058]; note: any shape reading upon the claimed laterally shifted pattern layers is understood to read upon a complex shape. The term complex-shaped 3D object is not understood to be indefinite, but it does remain open to a broad reasonable interpretation).
Zinniel et al. teach the jetted support/first material can be an ultraviolet-curable material (paragraph [0060]) and further teach that jetted material can be solidified/hardened/cured by exposing the material to ultraviolet radiation (paragraph [0005]).  When paragraphs [0005] and [0060] are taken together, one having ordinary skill in the art would have readily utilized an ultraviolet source of radiation to cure the jetted material when the selected jetted material was an ultraviolet curable material.    
Zinniel et al. teach the second polymeric material is generally an extrudable material or a that can be pumped in liquid form from a reservoir (paragraph [0058]; i.e. Zinniel et al. do not necessarily limit the process to thermoplastic materials), but Zinniel et al. do not teach the claimed first material composition is a water breakable material composition as claimed or applying radiation to the second polymeric material to cure the second material
However, Ely et al. teach analogous curable formulations for use in analogous methods that are breakable upon immersion in water that are based upon hydrophilic monomers combined with hydrophilic or hydrophobic crosslinkers and comprise materials as claimed (Abstract; pages 5-8, page 9, lines 15-24; page 12, lines 24-page 14, lines 23; page 16, lines 21-page 18, line 4; page 19, line 18-page 22, line 17; page 25, lines 3-24; page 25, line 29-page 30, line 32; page 31, line 6-page 35, line 12; page 36, lines 17-page 37, line 27). Ely et al. further teach the corresponding second polymeric material/build material may also be a material that is cured by radiation (pages 16-18; page 43, lines 9-19; page 46, lines 1-14).
Further still, Napadensky teaches a composition for use as a support/release material in the manufacture of 3D objects based upon hydrophilic monomers combined with hydrophilic or hydrophobic crosslinkers having compositions as claimed and further teach the corresponding second material/build material may also be a material that is cured by radiation (Abstract; col. 2, lines 62-67; col. 3, lines 1-5; col. 3, lines 23-27; col. 4, lines 3-23; col. 4, lines 60-65; col. 5, lines 46-56; col. 11, lines 18-col. 12, line 8; claim 1). 
 Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zinniel et al. with either one of Ely et al, or Napadensky and to have employed the materials of any one of the secondary references as the first material/mold material/support material of Zinniel et al., for the purpose, as suggested by the references, of employing a temporary structure/mold/support layer that effectively and simply demolds a produced object without damaging the material (Napadensky – col. 2, lines 21-40; Ely et al. page 12, lines 24-page 14, lines 23 ) and/or that does not require a long period of time to break down (Dikovsky et al.: col. 1, lines 49-col. 2, line 14; Ely et al. page 12, lines 24-page 14, lines 23). Further, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zinniel et al. with either one of Ely et al, or Napadensky and to have utilized a second material/build material that was radiation cured in the method of Zinniel et al., for the purpose, as suggested by the references, of producing an article having desired properties from art recognized suitable polymeric materials.
Alternatively, as to the limitation that the first polymeric material is a water breakable material as claimed Dikovsky et al. further teach an analogous method for producing self-destructible temporary structures (e.g. molds) wherein the structures are produced from hydrogels, polyethylene glycol, polyacrylic acids, polysaccharides (col. 2, lines 25-64; hydrophilic monomers) and photoinitiators/crosslinkers for curing (hydrophilic or hydrophobic crosslinkers; col. 8, line 26-col. 9, line 54). These materials are broken down by cleaving the chemical bonds (col. 5, lines 53-62) and contain hydrophilic and hydrophobic domains such that the material breaks down into a liquid, gel, small solid or gel particles (col. 6, lines 62-col. 7, lines 28).  Monofunctional polymers are less effective because they will not contribute to the network cross link density (col. 8, lines 21-56).  Further, molecular weights for the composition within disclosed ranges in the specification are set forth in Dikovsky et al. (col. 10, lines 11-64).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zinniel et al. with Dikovsky et al. and to have employed the materials of Dikovsky et al. as the first material/mold material/support material of Zinniel et al., for the purpose, as suggested by Dikovsky et al, of employing a temporary structure/mold/support layer that effectively and simply demolds a produced object without damaging the material (Dikovsky et al: col. 1, lines 49-col. 2, line 14;) and/or that does not require a long period of time to break down (Dikovsky et al.: col. 1, lines 49-col. 2, line 14).
As to claims 2-6, the secondary references teach and suggest the same claimed and disclosed first polymeric material as cited above in the rejection of claim 1.  Further, it follows that the same materials will have the same properties.  The reason for combining the references is the same as that set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742